DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit” and “data grouping unit” in claims 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite(s) the limitation "each vehicle" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11, 19, and 20 recite respectively “A power relay assembly (PRA) deterioration control system for vehicles”, “A PRA deterioration control method of a PRA deterioration control system for vehicles”, “A vehicle of a PRA deterioration control system for vehicles”, and “A server of a PRA deterioration control system for vehicles”.  The of the claims comprising claim language “a vehicle”, “the vehicle”, and “by vehicle”.  However, the claim language as presented allows for interpretation that a single vehicle is controlled, and does not specifically require that multiple vehicles are controlled.  

Dependent claims 2-10, 12-18 are also rejected by virtue of their dependence upon a rejected claim.

Correction is required in order to clarify the intended scope and bounds of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9-11, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OH (US 2013/0116875) in view of Chen (US Patent 11,296,519).

As for claims 1, 3, 9-11, 16, and 18-20, Oh discloses the invention substantially as claimed, including:

1. A power relay assembly (PRA) deterioration control system for vehicles, the PRA deterioration control system comprising: 
a vehicle configured to transmit PRA and battery information [abstract; paragraphs 0011-0016]; and 
a controller configured to collect the PRA and battery information of the vehicle and to transmit output control information for PRA deterioration control to the vehicle [paragraphs 0041-0053; figs. 1-2; element 110], 
wherein upon collecting the PRA and battery information of the vehicle, the controller groups the collected PRA and battery information, sets a monitoring step by vehicle based on the grouped information, performs monitoring by vehicle in response to the set monitoring step by vehicle, and transmits output control information by vehicle corresponding to a result of monitoring to the vehicle such that each vehicle performs PRA deterioration control [paragraphs 0041-0053, 0015-0016, 0076-0079; figs. 1-2; element 110; fig. 8].  
11. A PRA deterioration control method of a PRA deterioration control system for vehicles comprising a controller, the PRA deterioration control method comprising: 
the controller collecting PRA and battery information from a vehicle [see as cited in claim 1]; 
the controller grouping the collected information [see as cited in claim 1, especially paragraph 0015]; 
the controller setting a monitoring step by vehicle based on the grouped information [see as cited in claim 1]; 
the controller performing monitoring by vehicle in response to the set monitoring step by vehicle [see as cited in claim 1]; 
the controller transmitting output control information by vehicle corresponding to a result of monitoring to the vehicle [see as cited in claim 1]; and 
the vehicle performing PRA deterioration control based on the output control information [see as cited in claim 1].  
19. A vehicle of a PRA deterioration control system for vehicles, the vehicle comprising: a communication unit communicatively connected to a controller [paragraphs 0043-0046, element 180]; and 
a battery controller configured to control a battery output based on output control information received from the controller, wherein the battery controller monitors a PRA and a battery to acquire PRA and battery information, controls the communication unit to transmit the acquired PRA and battery information to the controller, and, upon receiving output control information from the controller, monitors a PRA temperature based on the output control information to control the battery output []see as cited in claim 1.  
20. A controller of a PRA deterioration control system for vehicles, the controller comprising: 
a communication unit communicatively connected to a vehicle [paragraphs 0043-0046, element 180]; 
a data grouping unit configured to collect PRA and battery information of the vehicle and to group the collected information [see as cited in claim 1, especially paragraphs 0013-0015 wherein the VCM groups information]; and 
an active output controller configured to set a monitoring step by vehicle based on the grouped information, to perform monitoring by vehicle in response to the set monitoring step by vehicle, and to transmit output control information by vehicle corresponding to a result of monitoring to the vehicle [see as cited in claim 1 – VCM element 110].  
3. The PRA deterioration control system according to claim 1, wherein the controller collects information comprising at least one of vehicle identification (ID) , an accumulated amount of charge and discharge energy of the battery, a rate by section of each current that is used, an actual output of battery, or a PRA temperature from the vehicle [see as cited in claim 1].  
9. The PRA deterioration control system according to claim 1, wherein, when performing the monitoring by vehicle, the controller monitors the vehicle in a warning step of the monitoring step in a case in which a PRA temperature of the vehicle reaches a predetermined percentage of a critical temperature [see as cited in claim 1, and especially paragraphs 0042-0046].  
10. The PRA deterioration control system according to claim 1, wherein, when transmitting the output control information by vehicle, the controller transmits the output control information comprising at least one of vehicle identification (ID), monitoring step information by vehicle, or an active output limit value of the battery to the vehicle in a case in which the monitoring step is a warning step [see as cited in claim 9].  
16. The PRA deterioration control method according to claim 11, wherein the performing monitoring by vehicle comprises monitoring the vehicle in a warning step of the monitoring step in a case in which a PRA temperature of the vehicle reaches a predetermined percentage of a critical temperature [see as cited in claims 11 and 9].  

Oh discloses a vehicle and controller performing the steps as cited above in claim(s) 1, 3, 9-11, 16, and 19-20, but does not specifically disclose a server that communicates with the vehicle controller and sets the steps performed.
Oh does not specifically disclose:
18. A computer-readable recording medium containing a program for performing the method according to claim 11.  

Chen discloses a server that communicates with the vehicle controller and sets the steps performed [col. 5, line 57-col. 6., line 21; col. 6, line 28-col. 7., line 5; 64-col. 16, line 12; fig. 7].
18. A computer-readable recording medium containing a program for performing the method according to claim 11 [col. 5, line 57-col. 6., line 21; col. 6, line 28-col. 7., line 5; 64-col. 16, line 12; fig. 7].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Oh and Chen because one of ordinary skill in the art would have recognized that any function which may be implemented within a vehicle through the use of on vehicle hardware and or software could easily be incorporated into a system which comprises a server or other widely supported computer system (having a computer-readable medium containing a program) which would provide a more robust system of control by having a greater ability to be analyzed by more than one resource, computer system, and/or persons.
 
Claims 2, 4-8, 12-15, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any rejections of record.

The following is a statement of reasons for the indication of allowable subject matter:
2. The PRA deterioration control system according to claim 1, wherein, when performing the PRA deterioration control, the vehicle primarily limits a battery output in a case in which a PRA temperature reaches a predetermined percentage of a critical temperature, secondarily limits the battery output in a case in which the PRA temperature continuously increases for a predetermined time, and turns off a main relay of the PRA in a case in which the PRA temperature exceeds the critical temperature.  
4. The PRA deterioration control system according to claim 1, wherein, when grouping the collected information, the server groups the collected PRA and battery information by traveling pattern to classify a plurality of groups by traveling pattern, and regroups information in the groups by traveling pattern by amount of energy that is used to classify a plurality of subgroups by use of energy.  
8. The PRA deterioration control system according to claim 1, wherein, when performing the monitoring by vehicle, the server monitors the vehicle in a caution step of the monitoring step when a maximum PRA temperature and a PRA temperature increase rate per output are within a predetermined upper rate in the grouped information and occur successively for several cycles, and monitors the vehicle in a normal step of the monitoring step when the maximum PRA temperature and the PRA temperature increase rate per output are not within the predetermined upper rate in the grouped information.  
12. The PRA deterioration control method according to claim 11, wherein grouping the collected information comprises grouping the collected information by traveling pattern to classify a plurality of groups by traveling pattern and regrouping information in the groups by traveling pattern by amount of energy that is used to classify a plurality of subgroups by use of energy.  
15. The PRA deterioration control method according to claim 11, wherein the performing monitoring by vehicle comprises: monitoring the vehicle in a caution step of the monitoring step when a maximum PRA temperature and a PRA temperature increase rate per output are within a predetermined upper rate in the grouped information and occur successively for several cycles; and monitoring the vehicle in a normal step of the monitoring step when the maximum PRA temperature and the PRA temperature increase rate per output are not within the predetermined upper rate in the grouped information.  
17. The PRA deterioration control method according to claim 11, wherein the performing PRA deterioration control comprises primarily limiting a battery output in a case in which a PRA temperature reaches a predetermined percentage of a critical temperature, secondarily limiting the battery output in a case in which the PRA temperature continuously increases for a predetermined time, and turning off a main relay of the PRA in a case in which the PRA temperature exceeds the critical temperature.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        June 22, 2022